Exhibit 10.13

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 2nd day of January, 2009, by and among Citizens
National Bank (the “Employer”), CNB Bancorp, Inc., a bank holding company
incorporated under the laws of the Commonwealth of Virginia (“CNB”) and Jeffery
H. Noblin , a resident of the Commonwealth of Virginia (the “Executive”).

RECITALS:

The Employer desires to employ the Executive as its President and Chief
Executive Officer and the Executive desires to accept such employment.

In consideration of the mutual agreements hereinafter set forth, the parties
hereby agree as follows:

1. Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meaning set forth below:

1.1 “Agreement” shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.

1.2 “Affiliate” shall mean any business entity which controls the Employer, is
controlled by or is under common control with the Employer.

1.3 “Area” shall mean the geographic area within a fifteen (15) mile radius of
the town limits of Windsor, Virginia, the Employer’s primary location. It is the
express intent of the parties that the Area as defined herein is the area where
the Executive performs services on behalf of the Employer under this Agreement.

1.4 “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial banking.

1.5 “Cause” shall mean:

1.5.1 With respect to termination by the Employer:

(a) A material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by the
Employer. Such notice shall (i) specifically identify the duties that the Board
of Directors of either the Employer or CNB believes the Executive has failed to
perform, and (ii) state the facts upon which such Board of Directors made such
determination;

(b) Conduct by the Executive that amounts to fraud, dishonesty or willful
misconduct in the performance of his duties and responsibilities hereunder;

(c) Arrest for, charged in relation to (by criminal information, indictment or
otherwise), or conviction of the Executive during the Term of this Agreement of
a crime involving breach of trust or moral turpitude;

(d) Conduct by the Executive that amounts to gross and willful insubordination
or inattention to his duties and responsibilities hereunder; or

(e) Conduct by the Executive that results in his removal from his position as an
officer or executive of the Employer pursuant to a written order by any
regulatory agency with authority or jurisdiction over the Employer.

1.5.2 With respect to termination by the Executive, a material diminution in the
powers, responsibilities or duties of the Executive hereunder or a material
breach of the terms of this Agreement by the Employer, which remains uncured
after the expiration of thirty (30) days following the delivery of written
notice of such breach to the Employer by the Executive.

1.6 “Change of Control” means any one of the following events:

(a) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either CNB or the Employer, if, after the
transaction, the acquiring person(s) owns, controls or holds with power to vote
twenty-five percent (25%) or more of any class of voting securities of either
CNB or the Employer, as the case may be;

(b) within any twelve (12) month period (beginning on or after the Effective
Date) the persons who were directors of either CNB or the Employer immediately
before the beginning of such twelve (12) month period (the “Incumbent
Directors”) shall cease to constitute at least a majority of such board of
directors; provided that any director who was not a director as of the beginning
of such twelve (12) month period shall be deemed to be an Incumbent Director if
that director were elected to such board of directors by, or on the
recommendation of or with the approval of, at least two-thirds (2/3) of the
directors who then qualified as Incumbent Directors; and provided further that
no director whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of directors shall be
deemed to be an Incumbent Director;

(c) a reorganization, merger, share exchange combination, or consolidation, with
respect to which persons who were the stockholders of CNB or the Employer, as
the case may be, immediately prior to such reorganization, merger, share
exchange combination, or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged, combined or consolidated
Employer’s then outstanding voting securities; or

(d) the sale, transfer or assignment of twenty-five percent (25%) or more of the
voting stock of CNB or all or substantially all of the assets of CNB to a party
other than the Employer or an affiliate of the Employer, or the Employer
liquidates or dissolves CNB.



--------------------------------------------------------------------------------

1.7 “Confidential Information” means data and information relating to the
business of CNB or the Employer (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive’s
relationship to CNB or the Employer and which has value to CNB or the Employer
and is not generally known to its competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the
public by CNB or the Employer (except where such public disclosure has been made
by the Executive without authorization) or that has been independently developed
and disclosed by others, or that otherwise enters the public domain through
lawful means.

1.8 “Disability” shall mean the inability of the Executive to perform each of
his material duties under this Agreement for the duration of the short-term
disability period under the Employer’s policy then in effect as certified by a
physician chosen by the Employer and reasonably acceptable to the Executive.

1.9 “Effective Date” shall mean May 15, 2008.

1.10 “Employer Information” means Confidential Information and Trade Secrets.

1.11 “Initial Term” shall mean that period of time commencing on the Effective
Date and running until the earlier of the close of business on the last business
day immediately preceding the first anniversary of the Effective Date or any
earlier termination of employment of the Executive under this Agreement as
provided for in Section 3.

1.12 “Term” shall mean the Initial Term and all subsequent renewal periods.

1.13 “Trade Secrets” means Employer information including, but not limited to,
technical or non technical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:

(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

2. Duties.

2.1 Position. The Executive is employed as President and Chief Executive Officer
of the Employer and, subject to the direction of the Board of Directors of CNB
or the Employer or its designee(s), shall perform and discharge well and
faithfully the duties which may be assigned to him from time to time by CNB or
the Employer in connection with the conduct of its business. The current duties
and responsibilities of the Executive are set forth on Exhibit A attached
hereto, which may be changed at any time by the Employer.

2.2 Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:

(a) devote substantially all of his time, energy and skill during regular
business hours to the performance of the duties of his employment (reasonable
vacations and reasonable absences due to illness excepted) and faithfully and
industriously perform such duties;

(b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated to him by the Board of Directors of either
CNB or the Employer; and

(c) timely prepare and forward to the Board of Directors of either CNB or the
Employer all reports and accountings as may be requested of the Executive.

2.3 Permitted Activities. The Executive shall devote his entire business time,
attention and energies to the Business of the Employer and shall not during the
Term be engaged (whether or not during normal business hours) in any other
business or professional activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; but this shall not be construed as
preventing the Executive from:

(a) investing his personal assets in businesses which (subject to clause
(b) below) are not in competition with the Business of the Employer and which
will not require any services on the part of the Executive in their operation or
affairs and in which his participation is solely that of an investor;

(b) purchasing securities in any corporation, the securities of which are
regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any business in competition with the Business of the
Employer; and

(c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors of either CNB or the Employer approves in writing of such
activities prior to the Executive’s engaging in them.

3. Term and Termination.

3.1 Term. This Agreement shall remain in effect for the Term. While this
Agreement remains in effect, at the end of the Initial Term, the Agreement will
be renewable for one (1) year periods thereafter, unless either the Executive or
the Employer provides sixty (60) days prior written notice of their intent to
terminate this Agreement.

3.2 Termination. During the Term, the employment of the Executive under this
Agreement may be terminated only as follows:

3.2.1 By the Employer:

(a) For Cause, upon a vote of at least fifty-one percent (51%) of the Employer’s
Board of Directors, and upon written notice to the Executive pursuant to
Section 1.5.1 hereof, in which event the Employer shall have no further
obligation to the Executive except for payment of any Base Salary due and owing
under Section 4.1 on the effective date of termination and reimbursement under
Section 4.5 of expenses incurred as of the effective date of termination;



--------------------------------------------------------------------------------

(b) Without Cause at any time, provided that the Employer shall give the
Executive thirty (30) days’ prior written notice of its intent to terminate, in
which event, and upon execution of a full and final release from Executive, the
Employer shall be required to continue to meet its obligation to the Executive
under Section 4.1 for a period of ninety (90) days from the date of termination
of this Agreement. Non-renewal of this Agreement, however, does not constitute
termination without cause; or

(c) Upon the Disability of Executive at any time, provided that the Employer
shall give the Executive thirty (30) days’ prior written notice of its intent to
terminate, in which event, and upon execution of a full and final release from
Executive, the Employer shall be required to continue to meet its obligation to
the Executive under Section 4.1 for six (6) months following the termination or
until the Executive begins receiving payments under the Employer’s long-term
disability policy, whichever occurs first.

(d) In the event that the primary regulator for the Employer or CNB raises an
objection to the Executive’s service as President of either the Employer or CNB
pursuant to which the regulator requires the Executive’s removal from his
position as President, in which event the Employer shall have no further
obligation to the Executive except for payment of any Base Salary due and owing
under Section 4.1 on the effective date of termination and reimbursement under
Section 4.5 of expenses incurred as of the effective date of termination.

3.2.2 At any time upon mutual, written agreement of the parties, in which event
the Employer shall have no further obligation to the Executive except for
payment of any Base Salary due and owing under Section 4.1 on the effective date
of termination and reimbursement under Section 4.5 of expenses incurred as of
the effective date of termination.

3.2.3 Notwithstanding anything in this Agreement to the contrary, the Term shall
end automatically upon the Executive’s death, in which event the Employer shall
have no further obligation to the Executive’s estate except for payment of any
Base Salary due and owing under Section 4.1 on the effective date of termination
and reimbursement under Section 4.5 of expenses incurred as of the effective
date of termination.

3.3 Change of Control. If there shall occur a change of control of CNB or the
Employer (“Change of Control”), the Executive may be assigned such other duties
or responsibilities as would be reasonably equivalent under the circumstances
and acceptable to the Executive in his reasonable discretion. During the first
six (6) months following the effective date of a Change of Control but not
after, Executive may be “terminated without cause due to a Change of Control.”
Alternatively, if Executive is retained but not given reasonably equivalent
duties and responsibilities, he may resign within six (6) months of the
effective date of the Change of Control expressly citing this reason in a
written resignation. If Executive has been terminated other than For Cause due
to a Change of Control, Executive shall receive, in lieu of any payments
pursuant to Section 3.2, and upon execution of a full and final release by
Executive, a one (1) time payment of 1.5 times the annual base compensation
currently being provided to Executive pursuant to this Agreement. If the
aggregate present value (determined as of the date of the Change of Control in
accordance with the provisions of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)) of the severance payment as described in this
Section 3.3 and all other payments to the Executive in the nature of
compensation which are contingent on a change in ownership or effective control
of the Employer or CNB or in the ownership of a substantial portion of the
assets of the Employer or CNB (the “Aggregate Severance”) would result in a
“parachute payment,” as defined under Section 280G of the Code, then the
Aggregate Severance shall not be greater than an amount equal to 2.99 multiplied
by Executive’s “base amount” for the “base period,” as those terms are defined
under Section 280G of the Code. In the event the Aggregate Severance is required
to be reduced pursuant to this Section 3.3, the Executive shall be entitled to
determine which portions of the Aggregate Severance are to be reduced so that
the Aggregate Severance satisfies the limit set forth in the preceding sentence.
Notwithstanding any provision in this Agreement, if the Executive may exercise
his right to terminate employment under this Section 3.3, the Executive may
choose which provision shall be applicable.

3.4 Effect of Termination. Upon termination of the Executive’s employment
hereunder for any reason, the Employer shall have no further obligation to the
Executive or the Executive’s estate with respect to this Agreement, except for:
(i) the payment of any Base Salary due and owing under Section 4.1 on the
effective date of termination of employment; (ii) reimbursement under
Section 4.5 of expenses incurred as of the effective date of termination of
employment; (iii) and any payments due and owing to the Executive under Sections
3.2.1(b) or (c), Section 3.2.2, or Section 3.3, as applicable.

4. Compensation. The Executive shall receive the following salary and benefits
during the Term, except as otherwise provided below:

4.1 Base Salary. The Executive shall be compensated at a base rate of $115,000
per year (the “Base Salary”), which shall be paid in equal bi-weekly
installments. The obligation for payment of Base Salary shall be apportioned
between the Employer and CNB as they may agree from time to time in their sole
discretion. The Executive’s Base Salary shall be reviewed by the Compensation
Committee of the Citizens National Bank’s Board of Directors (the Employer) at
least annually, and the Executive shall be entitled to receive annually an
increase in such amount, if any, as may be determined by the sole discretion of
the Board of Directors of CNB (the Employer) based on its annual evaluation of
the Executive’s performance.

4.2 Incentive Compensation. The Executive shall be eligible to receive an annual
cash bonus if, in the sole and exclusive discretion of the Board of Directors,
CNB achieves certain performance levels to be established by the Board of
Directors from time to time (the “Bonus Plan”).

4.3 Dues and memberships. The Employer shall reimburse the Executive for the
reasonable dues and expenses incurred in participating in various Board Approved
Civic, Social, or Charitable organizations.

4.4 Stock Options. In its sole and exclusive discretion, the Employer may grant
to the Executive options to purchase a number of shares of the Employer’s common
stock. If granted, the options will be issued by the Employer pursuant to the
Employer’s stock incentive plan and subject to the terms of a related stock
option agreement, including any vesting schedule.



--------------------------------------------------------------------------------

4.5 Business Expenses. The Employer specifically agrees to reimburse the
Executive for reasonable and necessary business (including travel) expenses
incurred by him in the performance of his duties hereunder, as approved by the
Board of Directors of either CNB or the Employer, provided, however, that the
Executive shall, as a condition of reimbursement, submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Employer and in sufficient detail to comply
with rules and regulations promulgated by the Internal Revenue Service.

4.6 Vacation. In accordance with the Employer’s policies, the Executive shall be
entitled to four (4) weeks of vacation in each successive twelve (12) month
period during the Term, during which his compensation shall be paid in full. The
Executive may not take vacation in more than two (2) week increments at any time
unless prior approval by the CNB Board of Directors.

4.7 Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to executives of the Employer similarly situated to the
Executive. All such benefits shall be awarded and administered in accordance
with the Employer’s standard policies and practices. Such benefits may include,
by way of example only, profit-sharing plans, retirement or investment funds,
dental, health, life and disability insurance benefits and such other benefits
as the Employer deems appropriate.

4.8 Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income tax, FICA and other withholding
requirements.

4.9 Automobile Allowance. The employer shall pay the Executive $7,200 per year,
payable bi-weekly installments in the form of an automobile allowance. This is
intended to compensate the Executive for the costs associated with the use of
his personal vehicle to include fuel, insurance, maintenance, repairs and taxes.

5. Employer Information.

5.1 Ownership of Employer Information. All Employer Information received or
developed by the Executive while employed by the Employer will remain the sole
and exclusive property of the Employer.

5.2 Obligations of the Executive. The Executive agrees:

(a) to hold Employer Information in strictest confidence;

(b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information; and

(c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret.

In the event that the Executive is required by law to disclose any Employer
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Employer when the Executive becomes aware that such disclosure
has been requested and is required by law. With respect to Confidential
Information, this Section 5 shall survive for a period of twelve (12) months
following termination of this Agreement for any reason. With respect to Trade
Secrets, this Section 5 shall survive termination of this Agreement for any
reason for so long as is permitted by applicable law, but at least for a period
of twelve (12) months following termination of this Agreement for any reason.

5.3 Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon termination of his employment with the Employer, the Executive
will promptly deliver to the Employer all property belonging to the Employer,
including, without limitation, all Employer Information then in his possession
or control.

6. Non-Competition. The Executive agrees that during his employment by the
Employer hereunder and, in the event of his termination:

 

  •  

by the Employer for Cause pursuant to Section 3.2.1(a),

 

  •  

by the Employer without Cause pursuant to Section 3.2.1(b);

 

  •  

by the Employer pursuant to Section 3.2.1(d); or

 

  •  

by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3,

for a period of six (6) months from the date of termination of this Agreement
for any reason, he will not within the Area, directly or indirectly, engage in
or provide services substantially similar to those services Executive provided
for either the Employer or CNB on behalf of himself or behalf of any other
credit union, bank or other financial institution engaging in the Business of
the Employer.

7. Non-Solicitation of Customers. The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination:

 

  •  

by the Employer for Cause pursuant to Section 3.2.1(a),

 

  •  

by the Employer without Cause pursuant to Section 3.2.1(b);

 

  •  

by the Employer pursuant to Section 3.2.1(d); or

 

  •  

by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3,

for a period of one (1) year from the date of termination of this Agreement for
any reason, he will not, on his own behalf or in the service of or on behalf of
others, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, any business from any of the Employer’s or CNB’s customers,
including prospective customers actively sought by the Employer or CNB, with
whom the Executive has or had material contact during the last one (1) year of
his employment, for purposes of providing products or services that are
competitive with those provided by the Employer or CNB.



--------------------------------------------------------------------------------

8. Non-Solicitation of Employees. The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination:

 

  •  

by the Employer for Cause pursuant to Section 3.2.1(a),

 

  •  

by the Employer without Cause pursuant to Section 3.2.1(b);

 

  •  

by the Employer pursuant to Section 3.2.1(d); or

 

  •  

by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3,

for a period of one (1) year from the date of termination of this Agreement for
any reason, he will not, on his own behalf or in the service of or on behalf of
others, solicit, recruit or hire away or attempt to solicit, recruit or hire
away, any employee of the Employer or its Affiliates to another person or entity
providing products or services that are competitive with the Business of the
Employer, regardless if such employee is a full-time, part-time or temporary
employee of the Employer or its Affiliates, such employment is pursuant to
written agreement, for a determined period or is at will.

9. Remedies. The Executive agrees that the covenants contained in Sections 5 to
8 of this Agreement are of the essence of this Agreement; that each of the
covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should he breach any of the covenants. Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Employer shall be entitled to a temporary restraining
order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants. The Employer and the Executive
agree that all remedies available to the Employer or the Executive, as
applicable, shall be cumulative.

10. Severability. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.

11. No Set-Off by the Executive. The existence of any claim, demand, action or
cause of action by the Executive against the Employer, or any Affiliate of the
Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.

12. Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered by hand or, if mailed,
shall be sent via the United States Postal Service, certified mail, return
receipt requested, or by overnight courier. All notices hereunder may be
delivered by hand or overnight courier, in which event the notice shall be
deemed effective as of five (5) days of mailing. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

 

  (i) If to the Employer, to it at:

Citizens National Bank.

11407 Windsor Boulevard

P.O. Box 100

Windsor, VA 23487

Attention: Chairman, CNB Board of Directors

 

  (ii) If to the Executive, to him at:

Jeffery H. Noblin

2907 Evergreen Court

Chesapeake, Virginia 23321

Any party hereto may change his or its address by advising the others, in
writing, of such change of address.

13. Binding Effect and Assignment. This Agreement will be binding and inure to
the benefit of each of the parties and their successors. Employer may assign
this Agreement, subject to the provisions of this Section 13, and such assignee
shall then acquire all the rights and obligations of Employer hereunder.

14. Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by the other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

15. Arbitration. Except for injunctive relief sought to enforce an ongoing
violation resulting in irreparable harm, any civil controversy or claim arising
out of or relating to this contract, or the breach thereof, shall be settled by
mediation and/or arbitration in accordance with the Commercial Arbitration Rules
of the American Arbitration Association. If arbitration is used, the arbitrator
shall not have the authority to modify this Agreement or to award punitive
damages. The arbitration shall occur at a mutually convenient location or if
none can be agreed upon, in the City of Norfolk, Virginia. Judgment upon the
award rendered by the arbitrator may be entered only in the Isle of Wight
Circuit Court or the United States District Court for the Eastern District of
Virginia. The Employer agrees to pay all fees and expenses associated with the
arbitration proceedings.

Executive must initial here:             

16. Attorneys’ Fees. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party
prevailing in such litigation shall be entitled to receive from the other party
all reasonable costs and expenses as permissible by law, including without
limitation attorneys’ fees, incurred by the prevailing party in connection with
such litigation, and the other party shall pay such costs and expenses to the
prevailing party promptly upon demand by the prevailing party.



--------------------------------------------------------------------------------

17. Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the Commonwealth of Virginia.

18. Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

19. Entire Agreement. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by both parties. All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.

20. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.

21. Survival. The obligations of the Executive pursuant to Sections 5, 6, 7, 8
and 9 shall survive the termination of the employment of the Executive hereunder
for the period designated under each of those respective Sections.

22. Joint and Several. The obligations of CNB and the Employer to Executive
hereunder shall be joint and several.

23. Counterparts. This Agreement may be executed in counterparts, together which
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.

 

THE EMPLOYER: CITIZENS NATIONAL BANK By:  

 

Print Name:  

 

Title:  

 

THE EXECUTIVE:

 

Jeffery H. Noblin



--------------------------------------------------------------------------------

Exhibit A

Duties of the President

The duties of the Executive shall include, in addition to any other duties
assigned the Executive by the Board of Directors of CNB or the Employer or their
respective designee(s), the following:

 

Status:    Exempt Reports to:    Chief Executive Officer

Basic Function: The President is responsible to the Chief Executive Officer for
management of all aspects of Citizens National Bank to ensure optimum profits
within the best interests of the shareholders, customers, employees, and the
community, and consistent also with the safety and soundness of the Bank, and
compliance with all applicable Laws and Regulations.

Duties and Responsibilities: In addition to other duties which may be undertaken
by the President, he will:

Participate in the development of the Strategic Plan, along with the CEO, the
Board, and the Senior Officers of the Bank. Further, he will ensure that the
plan is being followed by all personnel.

Supervise, or ensure proper supervision by others, of all Personnel, to include
development of job descriptions, conducting periodic performance appraisals, and
salary reviews when appropriate. With assistance as needed, he is responsible
for all aspects of the human resources function of the Bank.

Be responsible for the implementation and control of long term and short term
goals and objectives, as adopted by the Board.

In conjunction with the CEO, develop and maintain organizational structure, hire
competent personnel, and plan for management succession, subject to approval of
the Board.

Closely monitor all Bank activities, through the Vice Presidents, and direct
corrective actions when needed.

Maintain relationships with customers, prospects, peers within the Banking
community, employees, regulators, and the Board of Directors.

Be responsible for implementation of the overall marketing plan of the Bank.

Along with the CEO, act as the Bank’s principal representative with the press,
other businesses, community and industry associations, and government agencies.
Represent the Bank at various Civic, Social, Charitable, and Community
Activities

Call on important current and/or potential customers.

Serve as Loan Officer to some of the Bank’s most important Business Customers.

Assume responsibility for any other duties as needed to further the goals and
objectives of the Bank.